DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claim 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang (US 2011/0198664; herein “Kang”) in view of Won et al. (US 2007/0069234; herein “Won”).
Regarding claim 21 (first interpretation), Kang discloses in Fig. 1 and related text a device comprising:
an active layer (at least a portion of 140, see [0028]; e.g. a portion of the QW structure, see [0049]) disposed between an n-type region (region of at least a portion of 130, see [0032] and [0038]; e.g. region of 130 excluding uppermost 133) a p-type region (region of 150A, see [0028]); and 
an undoped barrier layer (uppermost 133, see [0038]) disposed between the active layer (140) and the n-type region (region of 130 excluding 133 adjacent to 140) and in direct contact with the active layer and the n-type region, 
wherein the n-type region comprises a first layer (132, see [0038]) and a second layer (second 133), wherein the first layer is disposed between the barrier layer and the second layer.
Kang does not disclose 
wherein the barrier layer is configured such that electrons are injected from the n-type region into the active layer by tunneling through the barrier layer, and 
the first layer having a band gap smaller than the active layer and the second layer having a band gap larger than the active layer.

a first layer (25a, see [0034]) having a band gap smaller than the active layer (26a, see [0035]) and a second layer (second 25b, see [0034) having a band gap larger than the active layer, wherein the first layer is disposed between the barrier layer and the second layer (see Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the first layer having a smaller band gap than the active layer, wherein the second layer has a band gap larger than both the active layer and the first layer, as taught by Won, in order to provide efficient current spreading (see Won [0035]).
Note that it is the position of the Office that the limitation of a "wherein the barrier layer is configured such that electrons are injected from the n-type region into the active layer by tunneling through the barrier layer,” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Further, because the combined device has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant (i.e. electrons tunneling through the barrier layer). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, note that any amount of tunneling by the combined device, no matter how minimal, would satisfy the claimed limitation. 
Regarding claim 22 (first interpretation), the combined device shows the active layer (Kang: 140), the barrier layer (uppermost 133), the first layer (132), and the second layer (second 133) are AlGaN (see [0032], and [0049]).
Regarding claim 21 (second interpretation), Kang discloses in Fig. 1 and related text a device comprising:
an active layer (at least a portion of 140, see [0028]; e.g. a portion of the QW structure, see [0049]) disposed between an n-type region (region of at least a portion of 130 and 120, see [0031], [0032] and [0038]; e.g. region of 120 and 130 excluding uppermost 133) a p-type region (region of 150A, see [0028]); and 
an undoped barrier layer (uppermost 133, see [0038]) disposed between the active layer (140) and the n-type region (region of 130 excluding 133 adjacent to 140) and in direct contact with the active layer and the n-type region, 
wherein the n-type region comprises a first layer (132, see [0038]) and a second layer (120, see [0031]) having a band gap larger than the active layer (see [0049] and [0032], e.g. in an embodiment having 120 as AlN and 132 as AlGaN or GaN), wherein the first layer is disposed between the barrier layer and the second layer.
Kang does not disclose 
wherein the barrier layer is configured such that electrons are injected from the n-type region into the active layer by tunneling through the barrier layer, and 
the first layer having a band gap smaller than the active layer.
In the same field of endeavor, Won teaches in Fig. 2 and related text a light emitting device comprising 
a first layer (25a, see [0034]) having a band gap smaller than the active layer (26a, see [0035]).

Note that it is the position of the Office that the limitation of a "wherein the barrier layer is configured such that electrons are injected from the n-type region into the active layer by tunneling through the barrier layer,” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Further, because the combined device has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant (i.e. electrons tunneling through the barrier layer). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, note that any amount of tunneling by the combined device, no matter how minimal, would satisfy the claimed limitation. 
Regarding claim 22 (second interpretation), the combined device shows the active layer (Kang: 140), the barrier layer (uppermost 133), the first layer (132), and the second layer (120) are AlGaN (see [0031], [0032], and [0049]).
Claim 23-25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang in view of Won, as applied to claim 21 above, and further in view of Sampath et al. (US 7,498,182; herein “Sampath”).
Regarding claim 23, Kang (first or second interpretation) does not explicitly disclose the active layer emits ultraviolet radiation.
In the same field of endeavor Sampath teaches in in Figs. 1, 8a-b, and related text a III-V light emitting device (see abstract, at least) wherein the active layer (ARL AlGaN well layer of active region 18, see Fig. 8b and col. 11 lines 21-27) emits ultraviolet radiation (255 nm to 340 nm, see col. 15 lines 15-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer emit ultraviolet radiation, as taught by Sampath, in order to achieve a short wavelength UV light emitting device with enhanced radiative efficiency (see Sampath col. 6 lines 24-29), useful for a variety of commercial applications (see Sampath col. 2 lines 23-34).
Regarding claim 24, Kang (second interpretation) further discloses 
wherein the active layer (140) is an AlGaN quantum well (QW) active layer disposed between the n-type region and the p-type region and is undoped (see [0049]), the QW active layer having a first AIN mole fraction and a first bandgap; 
wherein the barrier layer (uppermost 133) has a second AIN mole fraction (see [0032]); and 
wherein the first layer (132) has a third AIN mole fraction (see [0032]); and
wherein the second layer (120) has a fourth AIN mole fraction larger (see 0031]) than the first AIN mole fraction of the QW active layer, the second AIN mole fraction of the barrier layer, and the third AIN mole fraction of the first layer (e.g. in an embodiment having 120 as AlN and all other layers are GaN, AlGaN, InAlGaN or InGaN).
Kang does not explicitly disclose

wherein the second AIN mole fraction (of the barrier layer) is higher than the first AIN mole fraction (of the active layer) so as to have a second bandgap higher than the first bandgap of the QW active layer; 
wherein the third AIN mole fraction (of the first layer) that is less than the first AIN mole fraction (of the active layer); and
wherein electrons in the first layer tunnel through the barrier layer into the QW active layer when the device is energized.
The combined device of Kang and Won shows
wherein the second AIN mole fraction (of the barrier layer) is higher than the first AIN mole fraction (of the active layer) so as to have a second bandgap higher than the first bandgap of the QW active layer (Won: bandgap of uppermost 25b higher than bandgap of 26a, thus AlN mole fractions also have claimed relationship); 
wherein the third AIN mole fraction (of the first layer) that is less than the first AIN mole fraction (of the active layer) (Won: bandgap of 25a less than bandgap of 26a, thus AlN mole fractions also have claimed relationship).
In the same field of endeavor Sampath teaches in in Figs. 1, 8a-b, and related text a III-V light emitting device (see abstract, at least) 
wherein the QW active layer (ARL AlGaN well layer of active region 18, see Fig. 8b and col. 11 lines 21-27) emits ultraviolet radiation in the wavelength range between 210 nm and 360 nm (255 nm to 340 nm, see col. 15 lines 15-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer emit radiation in a range of 230 nm - 350 nm, as 
Note that it is the position of the Office that the limitation of a "wherein electrons in the first layer tunnel through the barrier layer into the QW active layer when the device is energized,” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Further, because the combined device has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant (i.e. electrons tunneling through the barrier layer). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, note that any amount of tunneling by the combined device, no matter how minimal, would satisfy the claimed limitation. 
Regarding claim 25, Kang (first or second interpretation) further discloses wherein the active layer (at least a portion of 140) is quantum well (QW) active layer (see [0049]), but does not explicitly disclose the QW active layer has an average aluminum concentration and an average gallium concentration across a total lateral extent of the QW active layer, and a reduced aluminum concentration and a greater gallium concentration as compared to the average aluminum concentration and the average gallium concentration in a localized region, the localized region having a lateral extent that is less than the total lateral extent of the QW active layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer having an average aluminum concentration and an average gallium concentration across a total lateral extent of the QW active layer, and a reduced aluminum concentration and a greater gallium concentration as compared to the average aluminum concentration and the average gallium concentration in a localized region, the localized region having a lateral extent that is less than the total lateral extent of the QW active layer, as taught by Sampath, in order to achieve a short wavelength UV light emitting device with enhanced radiative efficiency (see Sampath col. 6 lines 24-29), useful for a variety of commercial applications (see Sampath col. 2 lines 23-34).
Regarding claim 27, Kang (first or second interpretation) further discloses wherein the active layer (at least a portion of 140) is quantum well (QW) active layer (see [0049]), but does not explicitly disclose the QW active layer emits radiation having a peak wavelength less than 350 nm.
In the same field of endeavor Sampath teaches in in Figs. 1, 8a-b, and related text a III-V light emitting device (see abstract, at least) wherein the QW active layer (ARL AlGaN well layer of active region 18, see Fig. 8b and col. 11 lines 21-27) emits radiation having a peak wavelength less than 350 nm (255 nm to 340 nm, see col. 15 lines 15-28).
.
Claims 24 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang in view of Won, as applied to claim 21 above, and further in view of Jmerik et al. (AlGaN-based Quantum-Well Heterostructures for Deep Ultraviolet Light-Emitting Diodes Grown by Submonolayer Discrete Plasma-assisted Molecular-Beam Epitaxy, 2008; herein referred to as "Jmerik").
Regarding claim 24, Kang (second interpretation) further discloses 
wherein the active layer (140) is an AlGaN quantum well (QW) active layer disposed between the n-type region and the p-type region and is undoped (see [0049]), the QW active layer having a first AIN mole fraction and a first bandgap; 
wherein the barrier layer (uppermost 133) has a second AIN mole fraction (see [0032]); and 
wherein the first layer (132) has a third AIN mole fraction (see [0032]); and
wherein the second layer (120) has a fourth AIN mole fraction larger (see 0031]) than the first AIN mole fraction of the QW active layer, the second AIN mole fraction of the barrier layer, and the third AIN mole fraction of the first layer (e.g. in an embodiment having 120 as AlN and all other layers are GaN, AlGaN, InAlGaN or InGaN).
Kang does not explicitly disclose
wherein the QW active layer emits ultraviolet radiation in a wavelength range between 210 nm and 360 nm

wherein the third AIN mole fraction (of the first layer) that is less than the first AIN mole fraction (of the active layer); and
wherein electrons in the first layer tunnel through the barrier layer into the QW active layer when the device is energized.
The combined device of Kang and Won shows
wherein the second AIN mole fraction (of the barrier layer) is higher than the first AIN mole fraction (of the active layer) so as to have a second bandgap higher than the first bandgap of the QW active layer (Won: bandgap of uppermost 25b higher than bandgap of 26a, thus AlN mole fractions also have claimed relationship); 
wherein the third AIN mole fraction (of the first layer) that is less than the first AIN mole fraction (of the active layer) (Won: bandgap of 25a less than bandgap of 26a, thus AlN mole fractions also have claimed relationship).
In the same field of endeavor Jmerik teaches in Fig. 2 and related text a III-V light emitting device  
wherein the active layer (well layer Al0.4Ga0.6N of 3 x Al0.4Ga0.6N/Al0.55Ga0.45N quantum wells, see Fig. 2 caption) emits ultraviolet radiation in the wavelength range between 210 nm and 360 nm (peak wavelength of approximately 320 nm, see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer emit radiation in a range of 230 nm - 350 nm, as taught by Jmerik, in order to achieve a structure with high homogeneity, high structural quality and fewer dislocations (see Jmerik pg. 1423, col. 1, para. 2 to col. 2 para. 3).
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Further, because the combined device has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant (i.e. electrons tunneling through the barrier layer). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, note that any amount of tunneling by the combined device, no matter how minimal, would satisfy the claimed limitation. 
Regarding claim 26, Kang (first or second interpretation) further discloses wherein the active layer (at least a portion of 140) is quantum well (QW) active layer (see [0049]), but does not explicitly disclose the QW active layer is non-faceted.
In the same field of endeavor Jmerik teaches in Fig. 2 and related text a III-V light emitting device the QW active layer (well layer Al0.4Ga0.6N of 3 x Al0.4Ga0.6N/Al0.55Ga0.45N quantum wells, see Fig. 2 caption) is non-faceted (planar surface, see pg. 1423, col. 1, para. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the QW active layer is non-faceted, as taught by Jmerik, in order to achieve a structure with high homogeneity, high structural quality and fewer dislocations (see Jmerik pg. 1423, col. 1, para. 2 to col. 2 para. 3).
Regarding claim 27, Kang (first or second interpretation) further discloses wherein the active layer (at least a portion of 140) is quantum well (QW) active layer (see [0049]), but does not explicitly disclose the QW active layer emits radiation having a peak wavelength less than 350 nm.
In the same field of endeavor Jmerik teaches in Fig. 2 and related text a III-V light emitting device the QW active layer (well layer Al0.4Ga0.6N of 3 x Al0.4Ga0.6N/Al0.55Ga0.45N quantum wells, see Fig. 2 caption) emits radiation having a peak wavelength less than 350 nm (peak wavelength of approximately 320 nm, see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kang by having the active layer having a peak wavelength less than 350 nm, as taught by Jmerik, in order to achieve a structure with high homogeneity, high structural quality and fewer dislocations (see Jmerik pg. 1423, col. 1, para. 2 to col. 2 para. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,535,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the direct contact between the barrier layer and the active layer and between the barrier layer and the n type region of the instant case is understood to be required for the tunneling recited in claim 1 of ‘801.
Regarding claim 21, 23, the claimed limitations of the instant case are all substantially taught by claim 1 of ‘801.
Regarding claim 22, the further claimed limitations of the instant case are all substantially taught by claim 3 of ‘801.
Regarding claim 24, the claimed limitations of the instant case are all substantially taught by claim 2 (including the features of claim 1) of ‘801.
Regarding claim 25, the further claimed limitations of the instant case are all substantially taught by claim 4 of ‘801.
Regarding claim 26, the further claimed limitations of the instant case are all substantially taught by claim 5 of ‘801.
Regarding claim 27, the further claimed limitations of the instant case are all substantially taught by claim 6 of ‘801.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues (page 2) that the limitation “wherein the barrier layer is configured such that electrons are injected from the n-type region into the active layer by tunneling through the barrier layer” “describes how the barrier layer is configured,” and “[n]o intended use of the device, or the barrier layer, is described.”
In response, the examiner disagrees. Specifically, it is first noted that the limitation was primarily deemed to functional. A claim limitation is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). In the instant case, the claim recites the barrier layer functions by allowing for tunneling therethrough rather than a material or physical characteristic which defines the structure of the layer. However, as to applicant’s argument, the tunneling claimed by applicant is tunneling which occurs in device when the device is powered. This is evidenced by the narrower recitation of “wherein electrons…tunnel…when the device is energized.” Therefore, the claimed tunneling of the electrons is inherently linked to the use of the device. 
Applicant argues (page 2) that “[t]he Office deemed the limitation at issue functional but failed to evaluate it for what it fairly conveys.”

As to applicant’s argument, however, the Office evaluated the limitation and explicitly recited in the rejection that the limitation was met by a device having all of the structural limitations of the claimed invention in that such a device was at least capable of having electrons tunnel as recited in the claim. Moreover, although not required by the independent claim, the prior art applied teaches bandgaps of the layers having the same relationship as the bandgaps of the layers disclosed by applicant (see rejections of claim 24). A device with a barrier layer having a higher bandgap than the two adjacent layers (i.e. the active layer and the first layer) is a device which is capable of functioning in the manner claimed. 
Applicant argues (page 2-3) that “[i]f an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.”
In response, it is noted that the rejection states that the position of the Office is that because the combined device has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant.
Applicant argues (page 3) that Ex parte Masham “is not relevant to the present claims and the limitation at issue, which defines a feature of the barrier layer itself rather than an environment for using it in.”
In response, the examiner disagrees. Specifically, as noted above, the device is intended to be employed in the manner of powering the device, which is inextricably linked to the functioning of the barrier layer in the manner claimed. 

In response, the examiner disagrees. Specifically, it would be readily apparent to the ordinary artisan that a device having the layers with the relative bandgaps of the prior art is capable of functioning the same as the claimed invention. Any higher bandgap layer between two lower bandgap layers would be immediately understood to result in at least some amount of tunneling. This is based at least on basic quantum physics principles of quantum tunneling, wherein for each electron wavefunction there is a nonzero probability of the electron tunneling through the barrier (as supported by Sze et al. (2007). 1.5.7 Tunneling. In Physics of semiconductor devices). In other words, at least some of the electrons present will tunnel through the barrier layer. It is further understood that, aside from quantum tunneling, tunneling can occur for myriad reasons such as along defects in the layers. Accordingly, the device of Kang in view of Won, which shows a barrier layer having a higher bandgap than the adjacent layers is at least capable of functioning in the same as the claimed barrier layer. 
It is also respectfully noted that applicant has neither directly argued that the device of the prior art is not capable of functioning in the same manner, nor has Applicant provided any evidence that the device cannot or will not function in the same manner. Arguments of counsel cannot take the place of factually supported objective evidence (see MPEP 2145). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/25/2022